


115 S2723 IS: SNAP for Kids Act of 2018
U.S. Senate
2018-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
115th CONGRESS2d Session
S. 2723
IN THE SENATE OF THE UNITED STATES

April 19, 2018
Mrs. Gillibrand (for herself, Mr. Booker, Mr. Sanders, Ms. Warren, and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry

A BILL
To amend the Food and Nutrition Act of 2008 to require that supplemental nutrition assistance program benefits for children be calculated with reference to the cost of the low-cost food plan, as determined by the Secretary of Agriculture, and for other purposes.
 
 
1.Short titleThis Act may be cited as the SNAP for Kids Act of 2018.  2.Calculation of program benefits with reference to low-cost food plan (a)DefinitionsSection 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012) is amended— 
(1)by redesignating subsections (n) through (v) as subsections (o) through (w), respectively; and  (2)by inserting after subsection (m) the following: 
 
(n)Low-Cost food plan 
(1)In generalThe term low-cost food plan means the diet required to feed a family of 4 persons, consisting of a man and a woman 19 through 50 years old, a child 6 through 8 years old, and a child 9 through 11 years old, at a cost that is in the second quartile of food expenditures for those families in the United States, as determined by the Secretary.  (2)Uniform use for small households including childrenSubject to paragraph (3), the Secretary shall use the cost of the diet determined under paragraph (1) as the basis for uniform allotments for all small households that include one or more children not less than 5 and not greater than 17 years old (as determined on the first day of each month), regardless of the composition of such a household. 
(3)AdjustmentsIn determining the diet under paragraph (1), the Secretary shall— (A)make household-size adjustments (based on the unrounded cost of the diet), taking into account economies of scale; 
(B)make cost adjustments in the diet for the State of Hawaii and the urban and rural parts of the State of Alaska to reflect the cost of food in the State of Hawaii and urban and rural parts of the State of Alaska;  (C)make cost adjustments in the separate low-cost food plans for Guam and the United States Virgin Islands to reflect the cost of food in those States, which shall not exceed the cost of food in the 50 States and the District of Columbia; and 
(D)on October 1, 2018, and each October 1 thereafter— (i)adjust the cost of the diet to reflect the cost of the diet in the preceding June; and 
(ii)round the cost determined under clause (i) to the nearest lower dollar increment..  (b)Value of allotmentSection 8 of the Food and Nutrition Act of 2008 (7 U.S.C. 2017) is amended— 
(1)by striking the section heading and all that follows through (a) The value and inserting the following:  8.Value of allotment (a)In general (1)Determination of allotmentSubject to paragraphs (2) and (3), the value; and 
(2)in subsection (a)— (A)in paragraph (1) (as so designated), by striking dollar: Provided, That for households and inserting the following: “dollar. 
 
(2)Minimum allotment 
(A)In generalSubject to subparagraph (B), for a household;   (B)in paragraph (2) (as so designated), by adding at the end the following: 
 
(B)Small households including childrenFor a household of 1 or 2 persons, not fewer than one of which is a child not less than 5 and not greater than 17 years old (as determined on the first day of each month), the minimum allotment shall be 8 percent of the cost of the low-cost food plan for a household containing 1 member, as determined by the Secretary under section 3, rounded to the nearest whole dollar increment.; and  (C)by adding at the end the following: 
 
(3)Additional allotment for certain households including children 
(A)In generalSubject to paragraph (2)(B), in the case of a household that includes one or more children not less than 5 and not greater than 17 years old (as determined on the first day of each month), a State agency shall issue an additional allotment to the household in an amount (rounded to the nearest lower whole dollar) equal to the sum of each of the amounts determined under subparagraph (B).  (B)Calculation of allotmentThe amount of an additional allotment determined by the Secretary under subparagraph (A) shall be an amount equal to the difference (rounded to the nearest lower whole dollar) between— 
(i)the product obtained by multiplying— (I)the amount determined under paragraph (1), except by substituting thrifty food plan in that paragraph with low-cost food plan; and 
(II)the quotient obtained by dividing— (aa)the number of children described in subparagraph (A); by 
(bb)the number of members of the household; and  (ii)the product obtained by multiplying— 
(I)the amount determined under paragraph (1); and  (II)the quotient obtained by dividing— 
(aa)the number of children described in subparagraph (A); by  (bb)the number of members of the household.. 
(c)Tolerance level for excluding small errorsSection 16(c)(1)(A)(ii) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(c)(1)(A)(ii)) is amended— (1)in subclause (I), by striking for fiscal year 2014, at an amount not greater than $37 and inserting for fiscal year 2018, at an amount not greater than $50; and 
(2)in subclause (II), by striking 3(u)(4) between June 30, 2013 and inserting 3(v)(4) between June 30, 2018;  (d)Consolidated block grants for Puerto Rico and American SamoaSection 19(a)(2)(A) of the Food and Nutrition Act of 2008 (7 U.S.C. 2028(a)(2)(A)) is amended— 
(1)in clause (i) by striking and at the end;  (2)in clause (ii)— 
(A)by striking each fiscal year thereafter and inserting each of fiscal years 2004 through 2018;  (B)by striking 3(u)(4) and inserting (3)(v)(4); and 
(C)by striking the period at the end and inserting a semicolon; and  (3)by adding at the end the following: 
 
(iii)for fiscal year 2019, $2,011,992,716; and  (iv)subject to the availability of appropriations under section 18(a), for fiscal year 2020 and each fiscal year thereafter, the amount determined under clause (iii), as adjusted by the percentage by which the thrifty plan has been adjusted under section 3(v)(4) between June 30, 2019, and June 30 of the immediately preceding fiscal year.. 
(e)Conforming amendmentSection 27(a)(2) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036(a)(2)) is amended in subparagraphs (C) and (E) by striking 3(u)(4) each place it appears and inserting 3(v)(4).  3.Effective dateThis Act and the amendments made by this Act take effect on October 1, 2018.

